IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE                    §
  PETITION OF GREG EL a/k/a               § No. 209, 2017
  GREGORY L. TUCKER FOR A                 §
  WRIT OF MANDAMUS                        §

                           Submitted: July 6, 2017
                            Decided: July 12, 2017

Before STRINE, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 12th day of July 2017, it appears to the Court that:

      (1)    On May 19, 2017, Gregory El a/k/a Gregory L. Tucker (“Tucker”) filed

a document with this Court entitled Writ of Mandamus, which the Clerk of the Court

docketed as a request for extraordinary relief under Supreme Court Rule 43.

Tucker’s writ asks this Court to void a judgment of the Superior Court, docketed

April 19, 2017 in Civil Action No. N16L-03-181, granting summary judgment to the

plaintiff LSF9 Master Participation Trust (“the Trust”), and against Tucker and his

wife, in a mortgage foreclosure action. Arguably, Tucker’s writ could be construed

as an attempt to timely appeal the Superior Court’s judgment in the mortgage

foreclosure action.

      (2)    The Trust filed a response to Tucker’s writ on July 6, 2017. The Trust

does not address the jurisdictional requirements of a petition for extraordinary relief.
Instead, the Trust construes Tucker’s writ as an opening brief on appeal and argues

that the judgment of the Superior Court should be affirmed on its merits.

       (3)    Under Article IV, § 11 of the Delaware Constitution, this Court has

limited jurisdiction to issue extraordinary writs.1 The Court has the authority to issue

a writ of mandamus only when the petitioner can demonstrate a clear right to the

performance of a duty, no other adequate remedy is available, and the trial court

arbitrarily failed or refused to perform its duty. 2 An extraordinary writ will not be

issued if the petitioner has another adequate and complete remedy at law to correct

the act of the trial court that is alleged to be erroneous.3 In this case, Tucker clearly

has an adequate remedy in the appellate process. Accordingly, his petition for a writ

of mandamus must be dismissed.

       (4)    To the extent we construe this matter as Tucker’s appeal from the

Superior Court’s April 19, 2017 judgment in C.A. No. N16L-03-181, we have

considered the parties’ respective positions carefully and have determined that the

judgment below should be affirmed on the basis of, and for the reasons set forth in,

the Superior Court’s well-reasoned decision dated April 19, 2017.




1
  Del. Const. art. IV, § 11(6) (providing that the Supreme Court may issue “writs of prohibition,
quo warranto, certiorari and mandamus”).
2
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
3
  Canaday v. Superior Court, 116 A.2d 678, 682 (Del. 1955).


                                               2
     NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DISMISSED. Alternatively, the judgment of the Superior Court in

C.A. No. N16L-03-181 is AFFIRMED.

                                  BY THE COURT:

                                  /s/ Karen L. Valihura
                                         Justice




                                    3